Citation Nr: 0507107	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-36 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
back disability.  

2.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
nervous disorder, to include post-traumatic stress disorder 
(PTSD).  

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from February 1971 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


REMAND

The Board notes that the veteran submitted a statement, 
received December 9, 2004, in which he argued that he did not 
receive the letter notifying him of his hearing until 
November 2, 2004.  The hearing was scheduled for October 29, 
2004.  The veteran has requested that a new hearing date be 
scheduled.  In a VA Form 21-4138, received in January 2005, 
the veteran again stated his desire to have a new hearing 
date scheduled.  It is noted that the veteran's address as 
reported in his correspondence dated in December 2004 and 
January 2005 is different than the address where the notice 
to report for the scheduled hearing was sent.  Giving the 
veteran the benefit of the doubt, it appears that he may not 
have received the notice to report for the scheduled hearing 
in a timely manner and he should be given the opportunity to 
appear at a Travel Board Hearing as requested.

The Court has determined that the veteran has a right to a 
hearing before the issuance of a Board decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 
7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 
19.25, 20.704.  

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

The RO should make arrangements to 
schedule the veteran for a VA Travel 
Board hearing before a Veterans Law Judge 
at the RO nearest his current residence 
in accordance with 38 C.F.R. § 20.704.  
If appropriate, jurisdiction of the 
claims folder should be transferred to 
the RO in the state where the veteran 
currently resides.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




